Case 1:20-cv-00160-RAL Document 4 Filed 10/21/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER M. MILLER, Case No. 1:20-cv-160 Erie

Plaintiff

RICHARD A, LANZILLO

‘ UNITED STATES MAGISTRATE JUDGE

WARDEN GREGORY GERBAUER, et

al., ORDER

eae eee eee

Defendants

Plaintiff has filed a motion seeking leave to proceed in forma pauperis [ECF No. 3], along
with a proposed complaint. ECF No. 1-2. Because he is seeking leave to proceed in forma
pauperis, Plaintiff is subject to the screening provisions in 28 U.S.C. § 1915(e).!. Among other
things, that statute requires the Court to dismiss any action in which the Court determines that the
action is “frivolous or malicious; fails to state a claim upon which relief may be granted; or seeks
monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2);
Muchler v. Greenwald, 624 Fed. Appx. 794, 796-97 (3d Cir. 2015).

In the instant case, Plaintiff has named the following Defendants: Warden Gregory

Gebauer; Warden Ed Warmbrodt; Commissioner Matt Quesenbury; Commissioner Joe Daghir;

 

' Because Plaintiff is proceeding pro se, his allegations, “however inartfully pleaded,” must be held to “less stringent
standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520-521 (1972). Moreover,
under the liberal pleading rules, during the initial stages of litigation, a district court should construe all allegations
in a complaint in favor of the complainant. Gibbs v. Roman, 116 F.3d 83 (d Cir. 1997).

I
Case 1:20-cv-00160-RAL Document 4 Filed 10/21/20 Page 2 of 5

Commissioner Fritz Lecker; Sheriff Todd Caltagarone; and District Attorney Tom Coppolos.
Plaintiff contends that these Defendants violated his constitutional rights as secured by the First,
Fifth, Sixth, Eighth, and Fourteenth Amendments. ECF No. 1-2. Without providing a factual
narrative to support his claims, Plaintiff primarily alleges that Elk County Prison “administration”
violated his rights by “failing to provide adequate notice or a hearing” prior to referring a
disciplinary incident to the “district attorney for the filing of formal criminal charges.” Id. Plaintiff
seeks monetary damages and declaratory relief pursuant to 42 U.S.C. § 1983. Jd.

Plaintiffs proposed complaint suffers from several defects. As an initial matter, Plaintiffs
complaint is comprised almost entirely of legal conclusions, citations to caselaw, and legal
argument. The Court must disregard such “legal conclusions disguised as factual allegations” in
evaluating the sufficiency of a pleading. Baraka v. McGreevey, 481 F.3d 187, 211 Gd Cir. 2007);
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007). See also McTernan vy. City of York,
Pennsylvania, 577 F.3d 521, 531 (d Cir. 2009) (“The tenet that a court must accept as true all of
the allegations contained in a complaint is inapplicable to legal conclusions.”). More critically,
Plaintiff has failed to describe the incident at the heart of his allegations* with any specificity or
explain how any of the Defendants were personally responsible for the misconduct that allegedly
followed. Indeed, aside from including them in the caption of the complaint, Plaintiff does not

mention any of the named Defendants (aside from a lone reference to Warden Gebauer)’ anywhere

 

2 From a review of the exhibits attached to Plaintiff’s complaint, it appears that a guard overheard him threatening a
state court judge and reported him to the local district attorney.

3 Plaintiffs lone averment that Warden Gebauer denied his grievances “in a rote and perfunctory manner” is
insufficient to state a claim, See, e.g., Mincy v. Chmielsewski, 508 Fed. Appx. 99, 104 (3d Cir. 2013) (“[A]n
2
Case 1:20-cv-00160-RAL Document 4 Filed 10/21/20 Page 3 of 5

in his complaint, let alone attributed any misconduct to them. In the absence of specific allegations
that a defendant played a personal role in depriving the plaintiff of a constitutional right, dismissal
is ordinarily appropriate. See, e.g., Mearin v. Swartz 951 F.Supp.2d 776, 781-82 (W.D. Pa. 2013)
(dismissing claims pursuant to Rule 12(b)(6) because the plaintiffs had failed to set forth sufficient
facts to establish that certain defendants had played an affirmative part in the alleged Eighth
Amendment violation).

Additionally, several of Plaintiffs putative claims are plainly deficient or fail to state a
claim upon which relief can be granted. For example, while Plaintiff alleges a violation of his
Fifth Amendment rights, “the Fifth Amendment restricts the actions of federal officials, not state
actors.” Leventry v. Watts, 2007 WL 1469038, at *2 (W.D. Pa. May 17, 2007). See also Nguyen
v. U.S. Catholic Conference, 719 F.2d 52, 54 (3d Cir. 1983) (“The limitations of the [Fifth
[A]mendment restrict only federal governmental action”). Consequently, Plaintiff cannot maintain
a Fifth Amendment claim pursuant to § 1983. Jd. See also Kopchinski v. Green, 2006 WL
2228864, at *1 (E.D. Pa. Aug. 2, 2006) (dismissing plaintiff's Fifth Amendment claims because
the defendants were state actors). Similarly, Plaintiff's attempt to establish an equal protection
claim fails because he has not identified himself as a member of a protected class or explained how
he was treated differently than other similarly situated inmates. Mack v. Warden Loretto FCI, 839

F.3d 286 (3d Cir 2016) (To establish an equal protection claim, Plaintiff must allege “that he was

 

officer’s review of, or failure to investigate, an inmate’s grievances generally does not satisfy the requisite personal
involvement.”); Rogers v, United States, 696 F.Supp.2d 472, 488 (W.D. Pa. 2010) (“If a grievance official’s only
involvement is investigating and/or ruling on an inmate’s grievance after the incident giving rise to the grievance has
already occurred, there is no persona! involvement on the part of that official.”).

3
Case 1:20-cv-00160-RAL Document 4 Filed 10/21/20 Page 4of5

treated differently than other similarly situated inmates, and that this different treatment was the
result of intentional discrimination based on his membership in a protected class.”).

Finally, Plaintiff seeks, in addition to monetary relief, an order directing the state court to
terminate the criminal proceedings pending against him in Commonwealth vy. Miller, MJ-59302-
CR-0064-2020. Such relief is unavailable in a § 1983 proceeding. Black v. Moser, 2018 WL
3239775, at *1 (M.D. Pa. July 3, 2018) (“It is well-settled that inmates may not use civil rights
actions to challenge the fact or duration of their confinement or to seek earlier or speedier release.”’)
(citing Preiser v. Rodriguez, 411 U.S. 475 (1975)). Moreover, because the criminal proceedings
at issue appear to be ongoing, any monetary claims pertaining to those proceedings are likely
barred by the Younger abstention doctrine. See Younger » Harris, 401 U.S. 37, 43-44 (1971)
(holding that federal courts must generally abstain from exercising jurisdiction where the federal
adjudication would interfere with an ongoing state court proceeding).

For the foregoing reasons, Plaintiff's complaint is subject to dismissal. Rather than
recommend that this action be dismissed pursuant to § 1915(e) at this time, however, the Court
will instead provide Plaintiff an opportunity to file an amended complaint. If he chooses to file
an amended complaint, Plaintiff should identify the state officers or officials implicated in his
claims, name them as defendants, and explain how each was specifically involved in the alleged
violations of his civil rights. Rather than cite cases and offer legal analysis, Plaintiff should attempt
to describe what happened to him by including relevant dates, times, and locations, and should

explain to the Court how each defendant’s behavior, action, or inaction contributed to the alleged
Case 1:20-cv-00160-RAL Document 4 Filed 10/21/20 Page 5of5

violation. Should Plaintiff fail to file an amended complaint adhering to the standards set forth

above within the allotted time period, the Court may recommend that this action be dismissed.
Consistent with the foregoing, it is hereby ORDERED that Plaintiff file an amended

complaint that complies with the foregoing instructions on or before November 19, 2020. Failure

to do so may result in a recommendation that this matter be dismissed.

eee

ee
pone
apg oD

RICHARD A. LANZILLO*
United States Magistrate Judge

nea AE
awe PREM

  
 
 

   

Dated: October 20, 2020
